DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 23 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-20 are pending.
Claims 3 and 20 are withdrawn.
Claims 1-2 and 4-19 are examined on the merits in this prosecution.
CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 4-5, 9-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2005/0220720 A1; of record), in view of Patel (US 7,360,536).
Edwards teaches formulations comprising ethanol for pulmonary delivery to treat or reduce the infectivity of diseases such as viral infections, including tuberculosis, SARS, and influenza in humans (Abstract). The formulation is 
For the limitation of claims 1 and 9-11, Edwards teaches an example using ethanol alone, or solutions comprising ethanol. (pg 2, [0022]). 
For the claim 1 limitation of “waiting for particles to deposit on respiratory tissue,” Edwards teaches the nebulized fine mist is inhaled (pg 8, [0090]), and the “deep lung, or alveoli, are the primary target of inhaled therapeutic aerosols for systemic drug delivery” (pg 8, [0085]).
Since the term “delaying” in the sixth line is not defined with regard to a length of the delay, the limitation is met since there is an inherent delay between inhalation and exhalation (one cannot intake air and exhale simultaneously). 
For claim 2, Edwards teaches that an effective amount of formulation can be determined using the methodology set forth in Figures 1-3 (pg 8, [0093]). Furthermore, the nebulization process typically occurs over a period of time allowing multiple respiratory cycles.
Edwards does not teach the limitation recited in claim 1 of “the nebulizer generates the plume of particles for a vibrational time period”; or the limitation recited in claims 1 and 19 of the “treating solution has been delivered based on a calculation of the vibrational time period used to generate the plume of particles of the treatment solution”; or the limitation of claim 4 of “generating a plume of particles of a treating solution from an active mesh nebulizer having a vibratable piezoelectric plate”; or the monitoring a solution level in a reservoir of a nebulizer, 
Patel teaches the missing elements of Edwards.
Patel teaches a nebulizing device for inhalation of the nebulized fluid. The device has a nebulizing element such as a vibrating element with holes through which the fluid is ejected as a mist (col 1: 26-33). Patel teaches the nebulizer may have a timing capability, such that once aerosolization begins, it proceeds for a predetermined time, after which aerosolization stops (col 8: 42-44), reading on the claim 1 limitations “the nebulizer generates the plume of particles for a vibrational time period” and “the treating solution has been delivered based on a calculation of the vibrational time period used to generate the plume of particles of the treatment solution.” 
For claim 4, Patel teaches the aerosolization element may be vibrated in such a manner as to draw liquid through the apertures of the aerosolization element, where the liquid is expelled from the apertures as a nebulized mist, and further teaches the aerosolization element may be vibrated by a vibratory element, which may be a piezoelectric element (col 7: 60-66).
For claim 5, Patel teaches that the level of fluid within a reservoir vial may be visualized when the reservoir vial is transparent, and the treatment may be stopped at this point (col 3: 19-25).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a method wherein the nebulizer generates the plume of particles for a vibrational time period” and 
Regarding the limitation of claim 4 of “generating a plume of particles of a treating solution from an active mesh nebulizer having a vibratable piezoelectric plate,” it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a method wherein the nebulizer operates using a piezoelectric aerosolization element since Patel teaches that such a mechanism is useful for a method of nebulizing a fluid for inhalation and it is prima facie obvious to select a known method based on its suitability for its intended use. See MPEP 2177.07.
Regarding the limitation of claim 5 of “monitoring a solution level in a reservoir of a nebulizer, and further comprising halting a treatment upon completing delivering a dose of the treating solution,” it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a method monitoring a solution level in a reservoir of a 

2) Claims 6-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (cited above), in view of Patel (cited above) and Ari (“Jet, Ultrasonic, and Mesh Nebulizers: An Evaluation of Nebulizers for Better Clinical Outcomes,” Eurasian Journal of Pulmonology 2014; 16: 1-7; of record), as evidenced by “Breathing Patterns” (of record).
The teachings of Edwards and Patel are discussed above.
Edwards does not teach an active mesh nebulizer having a vibrating piezoelectric plate or “changing inhalation speed” or “changing the duration of inhaling particles. Edwards teaches jet nebulizers are useful in the application method comprising ethanol (pg 5, [0062]).
Ari teaches the missing elements of the combination of Edwards and Patel.
Ari teaches jet, ultrasonic, and mesh nebulizers (Title). Ari teaches jet nebulizers can be difficult to use because of their need for compressed gas and additional tubing.
Ari teaches devices known as “smart nebulizers” (pg 3; see description below): 

    PNG
    media_image1.png
    571
    502
    media_image1.png
    Greyscale


For claims 7-8, Ari teaches a smart nebulizer that turns off after delivery of a preset dose (“Smart Nebulizers”), and further teaches that that jet nebulizers, for example, discharge volumes of 0.5 ml to 2 ml (pg 5, col 1), reading on instant claim 6.
For claims 13-18, Ari teaches that smart nebulizers employ adaptive aerosol delivery technology, which analyzes the patient’s breathing pattern in order to determine the timing of aerosol drug delivery during inhalation. As disclosed in “Breathing Patterns,” a breathing pattern is defined as “tidal volume 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the method the combination of Edwards and Patel to include the step of utilizing an active mesh nebulizer and changing the inhalation speed and duration of inhaling particles. A person of ordinary skill would have been motivated to utilize an active mesh nebulizer in the method of the combination of Edwards and Patel since Ari teaches active mesh nebulizers have advantages over jet nebulizers in that they are small and portable devices that do not require compressed air and that have silent operation, short treatment times, increased output efficiency, and minimal residual volume. Further advantages include consistent and improved aerosol generation efficiency, a predominantly fine-particle fraction reaching into the peripheral lung, low residual volume, and the ability to nebulize in low drug volumes. A person of ordinary skill would have been motivated to change the inhalation speed and regulate particle distribution by changing the duration of inhalation in the method of the combination of Edwards and Patel since Ari teaches that smart nebulizers adapt to the breathing pattern, namely the respiratory rate and tidal volume of a patient in order to optimize the distribution of a drug in the respiratory tract of a patient.
It also would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the method the combination 

Examiner’s Reply to Attorney Arguments
The remarks of 23 February 2021 have been fully considered. However, claims 1-2 and 4-19 stand rejected under 35 U.S.C. § 103 over the references cited above.

1. Rejection of claims 1-2, 9-11, and 19 under 35 U.S.C. § 103 as being unpatentable over Edwards
The applicant argues the Office failed to establish a prima facie case of obviousness, because the Office failed to properly determine the scope and content of the cited references. Specifically, the applicant argues the prior art of Edwards fails to teach the recitation of claims 1 and 19 of a method of “determining whether a dose of the treating solution has been delivered based on a calculation of the vibrational time period used to generate the plume of particles of the treatment solution.” 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the prior art of Patel teaches the newly added recitation of claims 1 and 19 teaches the newly added limitation of 

2. Rejection of claims 4-7 and 13-18 under 35 U.S.C. § 103 as being unpatentable over Edwards, Ari, and “Breathing Patterns”
The applicant argues the Examiner failed to interpret Ari and “Breathing Patterns” in a manner which cures the alleged deficiencies of Edwards.
The Examiner acknowledges the argument presented, but is unpersuaded.  As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant did not advance additional arguments regarding the correctness of the rejection of claims 4-7 and 13-18, the rejection of claims 4-7 and 13-18 is considered proper and is maintained. 
	
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612